Citation Nr: 1826821	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for nonsustained frequent premature ventricular contractions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for her cardiovascular disability.  This disability was last evaluated in a September 2013 VA examination.  In an August 2015 brief, the representative asserts that the Veteran's disability has worsened since her last examination in September 2013 and that she has dyspnea, fatigue and dizziness.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination to determine the current severity of her cardiovascular disability.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her nonsustained frequent premature ventricular contractions.  The entire claims file must be made available and reviewed by the examiner.  All indicated tests should be conducted, and all findings reported in detail.

3.  Then readjudicate the issue on appeal.  If the determination remains adverse, the Veteran and her representative should be furnished with a supplemental statement of the case and allowed an appropriate opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




